DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed October 21, 2021 has been entered.
The rejections under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in response to the amendment.  
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Combined Hyperspectral and 3D Characterization of Non-Healing Skin Ulcers” by  Randeberg et al. (hereinafter referred to as “Randeberg”) in combination with U.S. Patent Application Publication 20160058288 to DeBernardis et al. (hereinafter referred to as “DeBernardis”).
As to claim 1, Randeberg discloses a computer-implemented method (section 2.5) comprising:
	receiving, by a computer system, a two-dimensional (2D) image (section 1, third paragraph, hyperspectral imaging; section 2.3) and a three-dimensional (3D) image associated with a person (section 1, third paragraph; section 2.4);
	determining, by the computer system, surface skin properties using the 2D image (Fig.5, including caption; section 4, third paragraph) and physical skin properties using the 3D image (Fig.4b, including caption; section 4, first paragraph); and
	generating, by the computer system, a skin disorder severity assessment using associations between the surface skin properties and the physical skin properties (section 4, first paragraph).
	Randeberg does not disclose that the 3D image comprising a plurality of images each reflecting a different depth of the area on the person.  However, this is well known in the art.  For 
As to claim 2, Randeberg discloses the computer-implemented method of claim 1, wherein the 2D image represents a surface of skin of the person (section 2.1, first paragraph).
With regard to claims 9 and 10, see the discussions above for claims 1 and 2.  Randeberg discloses a system comprising a memory and processor (which would be inherent in the computer used by Randeberg, section 2.5).
With regard to claims 17 and 18, see the discussions above for claims 1 and 2.  Randeberg discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (which would be inherent in the computer used by Randeberg, section 2.5).

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis and U.S. Patent Application Publication 20190125247 to Saeki et al. (hereinafter referred to as “Saeki”).
As to claim 3, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein the 3D image comprises a representation of inner layers of skin of the person.  However, this is well known in the art.  For example, Saeki teaches a 3D image comprises a representation of inner layers of skin of the person ([0114]).  Saeki’s technology permits further analysis of the skin of a person for diagnosis ([0009]-[0010]).  Therefore, it 
As to claims 11 and 19, see the discussion above for claim 3.

Claims 4, 6, 8, 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis and U.S. Patent Application Publication 20210174512 to Chen et al. (hereinafter referred to as “Chen”).
As to claim 4, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein determining the surface skin properties using the 2D image comprises using a trained model to determine the surface skin properties from the 2D image.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine surface skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 6, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein determining the physical skin properties using the 3D image comprises using a trained model to determine the physical skin properties.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine physical skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 8, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein:

	the skin disorder severity assessment comprises a selection from skin disorder severity labels.
	However, this is well known in the art.  For example, Chen teaches:
	a trained model is used to determine the associations and to generate the skin disorder severity assessment using the associations between the surface skin properties and the physical skin properties ([0005]; [0026]-[0027]); and
	the skin disorder severity assessment comprises a selection from skin disorder severity labels ([0070], severity index PASI score).
	Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
With regard to claims 12, 14 and 16, see the discussions above for claims 4, 6 and 8, respectively.  
With regard to claim 20, see the discussion above for claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis and U.S. Patent Application Publication 20120308096 to Hani et al. (hereinafter referred to as “Hani”)
As to claim 5, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein the surface skin properties comprise a redness severity score, a scale 
Regarding claim 13, see the discussion above for claim 5.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665